DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
Applicant argues on page 11 under the Remarks that while Carcieri discloses comparison of evoked action potentials to a template but does not disclose measuring a plurality of ECAPs and defining a stimulation threshold based on determinations involving comparisons of the multiple measured ECAPs. The Examiner respectfully disagrees.
Carcieri discloses a method for determining a stimulation threshold. This process involves, in one aspect, obtaining a plurality of action potentials, comparing each action potential to a template, and defining a stimulation threshold based on the multiple determinations of comparing the various action potentials to the template (par. [0063, 0066]). This routine involves one or more determinations involving a peak time delay and the one or more determinations are preformed responsive to comparisons among the plurality of measured ECAP waveforms as claimed. There are a plurality of comparisons involving a plurality of measured ECAP waveforms to a template in which a peak time delay is compared. Applicant has not clearly defined that the comparisons among the plurality of measured ECAP waveforms involve only comparing them to one 
Additionally, in the event Applicant is intending the companions only to be between respective pairs of ECAPs measured from a user, Carcieri discloses that the template can be created from a threshold parameter set at steps 1100 and 1200 (see Fig. 10). This routine can be run after an initial threshold parameter set is determined as illustrated in Fig. 9 or can be integrated into the process (par. [0078]). In this scenario, a plurality of action potentials are compared to a template to determine a stimulation threshold set of parameters. Once this threshold is set, the template can be replaced with the action potential response of the applied threshold set as determined from a user (steps 1100-1200 of Fig. 10). Stimulation parameters are then adjusted and the action potentials are compared to the new template (steps 1300-1400, Fig. 10). Once a match is determined, the threshold parameter set is replaced at 1600. The process for replacing the template with the new threshold parameter set can then occur again via a trigger at step 1800. This loop would meet the claimed definition of measuring a plurality of action potential waveforms from the application of a plurality of SCS waveforms and defining a stimulation threshold by comparing the plurality of measured action potential waveforms to one another. The template in this scenario is one of the plurality of ECAPs determined from one of a plurality of applies SCS waveforms. This process can be repeated iteratively and therefor would result in a stimulation threshold defined by comparisons among the plurality of ECAO waveforms as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12, 15-21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Carcieri (2014/0243926).
Regarding Claims 1, 10 and 19 (in one interpretation of the claim language), Carcieri discloses a system and method for automatically adjusting stimulation parameters based off of measured evoked action potentials (Title; Abstract). Specifically, Carcieri discloses providing a lead 12 coupled to an IPG 14, the IPG 14 having a processor 64 (Fig. 3, 4; par. [0050] )and the lead 12 includes at least one electrode 26 (par. [0031]) and is configured to be implanted at a target position proximate to or within nerve tissue of interest, such as spinal nerve tissue (par. [0045]). Carcieri discloses the processor 64 is configured to deliver a series of SCS pulses from 
Regarding Claims 1, 10 and 19 (in an alternative interpretation of the claim language), Carcieri discloses a system and method for automatically adjusting stimulation parameters based off of measured evoked action potentials (Title; Abstract). Specifically, Carcieri discloses providing a lead 12 coupled to an IPG 14, the IPG 14 having a processor 64 (Fig. 3, 4; par. [0050] )and the lead 12 includes at least one electrode 26 (par. [0031]) and is configured to be implanted at a target position proximate to or within nerve tissue of interest, such as spinal nerve tissue (par. [0045]). 
Carcieri further discloses that the template can be created from a threshold parameter set at steps 1100 and 1200 (see Fig. 10). This routine can be run after an initial threshold parameter set is determined as illustrated in Fig. 9 or can be integrated into the process (par. [0078]). In this scenario, a plurality of action potentials are compared to a template to determine a stimulation threshold set of parameters. Once this threshold is set, the template can be replaced with the action potential response of the applied threshold set as determined from a user (steps 1100-1200 of Fig. 10). Stimulation parameters are then adjusted and the action potentials are compared to the new template (steps 1300-1400, Fig. 10). Once a match is determined, the threshold parameter set is replaced at 1600. The process for replacing the template with the new threshold parameter set can then occur again via a trigger at step 1800. This loop would meet the claimed definition of measuring a plurality of action potential waveforms from the application of a plurality of SCS waveforms and defining a stimulation threshold by 
In regards to Claims 2, 11 and 20, Carcieri discloses that stimulation parameters can be applied in which the action potential peak time delay either precedes or occurs after the peak time delay of the template action potential (e.g. does not match the timing of the template) and the results can be stored in a database (par. [0067, 0083]) thus meeting the “identifying the stimulation amplitude” step in the claim (par. [0065-0066]).
With regards to Claims 3, 12 and 21 Carcieri discloses the timing delay begins at point t1 where a stimulus is applied (par. [0065]; Fig. 8).
In regards to Claims 6 and 15, Carcieri discloses that if the initial stimulus provides under-stimulation, the stimulation level is iteratively increased until the desired action potential is generated (par. [0070]).
Regarding Claims 7 and 16, Carcieri discloses the stimulation waveforms can be biphasic (par. [0043]).
In regards to Claims 8, 17 and 25, Carcieri discloses measuring action potentials near spinal nerve tissue to determine levels of paresthesia which relate to sensory fibers and therefore such measures are made near or proximate AB nerve tissues (par. [0066]).
With regards to Claims 9, 18 and 24, Carcieri discloses transmitting an alert notification responsive to defining the stimulation threshold, such as an alert can be sent .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 13, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carcieri (2014/0243926) in view of Single (2017/0361101). Carcieri discloses adjusting stimulation parameters based on wave morphology features of an action potential waveform (par. [0065]) but fails to explicitly note that slope is the particular waveform morphology feature relied upon. Carcieri further discloses the stimulation parameters are selected to optimize power consumption by delivering the stimulation parameters that deliver the desired action potential response with the least amount of power consumed (par. [0074]).
In the same field of endeavor, Single discloses that the slope of an action potential waveform can be used to adjust stimulation parameters since the slope of the action potential waveform indicates a distance of the stimulation electrode to the nerve tissue of interest (par. [0035]) and that the slope of the action potential waveform can be expressed as a function of a stimulation threshold T (par. [0036]). As such, a measurement of the action potential slope can be an indicator as to how much to increase or decrease an applied stimulus to obtain a desired amplitude as defined by an action potential template (see Fig. 6), much like in the manner disclosed by Carcieri. As a result the slope of the action potential waveform can indicate what levels of stimulation current need to be applied to reach a desired action potential amplitude and in the case where multiple different parameters can achieve the same result, the parameter set that utilizes the least amount of energy (such as threshold 1 versus threshold 2 in Fig. 6) can be selected as the set that best optimizes power consumption.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Carcieri .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/           Primary Examiner, Art Unit 3792